Exhibit 10.1

 

Form of Enhanced Severance Agreement

 

[OSG Letterhead]

 

 

 

Overseas Shipholding Group, Inc. (the “Company”) has agreed to provide you, the
undersigned employee, enhanced severance pursuant to the Overseas Shipholding
Group, Inc. Severance Plan effective April 1, 2013 (the “Plan). All capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Plan.

 

The parties to this letter agreement hereby agree that, notwithstanding anything
in the Plan to the contrary:

 

1.In the event that you are entitled to a Severance Benefit under the Plan, you
will be deemed to have twenty-six (26) Years of Continuous Service for the
purpose of calculating your Severance Benefit and your actual Years of
Continuous Service shall be disregarded for the purpose of calculating your
Severance Benefit.

 

2.Except as provided in Section 1 herein, the terms and conditions of any
severance payments or benefits provided to you pursuant to the Plan shall be
governed by the terms and conditions of the Plan.

 

3.Nothing herein shall be construed to constitute a guarantee, contract or
agreement of employment for any particular period of time and that your
employment remains at-will, which means that either you or the Company (or its
successor) may terminate the employment relationship at any time, for any
reason, without notice, warning or cause.

 

4.This letter agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflicts of law
principles, and, except as otherwise provided herein, contains the entire
agreement of the parties relating to the subject matter hereof.

 

5.This letter agreement may not be altered, modified, amended or terminated
except by a written instrument signed by you and the Company

 

Sincerely,

 

Overseas Shipholding Group, Inc.

 



 



By:    Ian T. Blackley

Title: President and Chief Executive Officer

 

 

ACCEPTED and AGREED: 



 

          Print Name Above   Signature      Date



 




 

